[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             September 6, 2007
                             No. 06-14542                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                  D. C. Docket No. 05-80092-CR-DTKH

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

FRANK STALLINGS,
a.k.a. Cadillac,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                           (September 6, 2007)

Before DUBINA, BLACK and CARNES, Circuit Judges.

PER CURIAM:
      Frank Stallings appeals his sentences imposed pursuant to his guilty pleas

for conspiracy to possess and possession of cocaine in violation of 21 U.S.C.

§§ 846 and 841(a)(1) as being unreasonable. Stallings argues that his below-

Guidelines sentence was unreasonable because he received a “patently excessive

and unfair” career offender enhancement pursuant to U.S.S.G. § 4B1.1(a), which

was based on “stale and remote” predicate offenses and produced an unreasonable

sentencing disparity between Stallings and his more culpable codefendants.

      We apply the deferential standard of reasonableness to the final sentence, in

light of the factors set forth in 18 U.S.C. § 3553(a). United States v. Martin, 455
F.3d 1227, 1237 (11th Cir. 2006). However, the district court need not explicitly

state on the record that it has considered each factor and need not discuss each

factor. Id. An acknowledgment by the district court that it has considered the

defendant’s arguments and the § 3553(a) factors will suffice. Id.; see also Rita v.

United States, 127 S. Ct. 2456, 2468 (2007) (noting that the “sentencing judge

should set forth enough to satisfy the appellate court that he has considered the

parties’ arguments and has a reasoned basis for exercising his own legal decision

making authority”). In determining if the district court has adequately considered

the defendant’s arguments and the § 3553(a) factors, we look to the district court’s

statements over the entire sentencing hearing. See United States v. Williams, 435



                                          2
F.3d 1350, 1355 (11th Cir. 2006). The burden of proving that the sentence is

unreasonable in light of the record and these factors rests on the challenger. United

States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      In this case, the district court considered Stallings’ arguments at sentencing,

stated that it had considered each of the § 3553(a) factors, and imposed sentences

below both the statutory maximum and the advisory Guidelines range. Stallings’

suggestion that the sentencing disparity between him and his co-defendants renders

the district court’s sentence unreasonable is insufficient to show unreasonableness

because Stallings had a different criminal history than his co-defendants. The

differences between his and his co-defendants’ criminal histories accounted for

their different sentences as contemplated by both the purposes of sentencing

embodied in the § 3553(a) factors and the Guidelines calculation itself. Thus,

Stallings has failed to meet his burden of establishing that his sentences are

unreasonable. Accordingly, we affirm both of Stallings’ sentences.

      AFFIRMED.




                                           3